Citation Nr: 0000288	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-25 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder, to include degenerative 
arthritis of the cervical and lumbar spine, with degenerative 
disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1959 to April 1962.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which 
determined that the veteran had failed to submit new and 
material evidence to reopen his claim of entitlement to 
service connection for a back disorder, to include 
degenerative arthritis of the cervical and lumbar spine, with 
degenerative disc disease at L5-S1.  

The veteran appealed, and in December 1997, the Board found 
that new and material evidence had not been submitted to 
reopen the veteran's claim.  The veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In September 
1998, representatives of the veteran and of the Secretary of 
Veterans Affairs (the Secretary) filed with the Court a Joint 
Motion for Remand and for a Stay of Proceedings.  In December 
1998, the Court granted the motion, vacated the Board's 
December 1997 decision, and remanded the case to the Board.  
The veteran's case has been returned to the Board for action 
consistent with the Court's decision.  

The joint motion essentially noted that in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit expressly rejected the 
standard for determining whether new and material evidence 
had been submitted sufficient to reopen a claim as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A review of 
the Board's December 1997 decision, and the RO's underlying 
rating decision, shows that they used the Colvin standard.   
A review of the joint motion essentially shows that a remand 
was agreed to because neither the Board nor the RO has 
considered the new criteria, or provided the appellant with 
notice of its intention to rely on the change in law and the 
opportunity to respond to it.   The U.S. Court of Appeals for 
Veterans Claims has ordered that the question whether the 
veteran has submitted new and material evidence be reviewed 
de novo under 38 C.F.R. § 3.156 (1999).


FINDINGS OF FACT

1.  An unappealed May 1990 RO decision denied service 
connection for a back condition to include arthritis of the 
cervical and lumbar spine.

2.  The evidence received since the RO's May 1990 decision 
either does not bear directly and substantially upon the 
specific matter under consideration and is either cumulative 
or redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.
 

CONCLUSIONS OF LAW

1.  The RO's May 1990 decision, which denied an application 
to reopen a claim for service connection for a back condition 
to include arthritis of the cervical and lumbar spine, is 
final.  38 U.S.C.A. § 7105 (b),(c) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.302 (a) (1999).

2.  The evidence associated with the claims file subsequent 
to the RO's May 1990 decision, which denied the veteran's 
application to reopen a claim for service connection for a 
back condition to include arthritis of the cervical and 
lumbar spine, is not new and material, and the veteran's 
claim for a back disorder, to include degenerative arthritis 
of the cervical and lumbar spine, with degenerative disc 
disease at L5-S1, is not reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed RO decision in February 1985 denied service 
connection for a back condition to include arthritis of the 
cervical and lumbar spine.  This decision became final.  
38 U.S.C.A. § 7105(c).  The veteran subsequently filed to 
reopen his claim for a back disorder, and in May 1990, the RO 
denied the veteran's claim for a back disorder, essentially 
on the basis that a nexus between the veteran's current back 
disorder and his service had not been shown, and that no 
chronic back condition during service had been shown.  The 
veteran was notified of that determination and his appellate 
rights in a letter dated in May 1990.  An appeal was not 
filed, and the RO decision became final.  38 U.S.C.A. 
§ 7105(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  

The veteran subsequently filed to reopen his claim for a 
lower back disability in November 1993.  In February 1996, 
the RO denied the veteran's claim that he had submitted new 
and material evidence that was sufficient to reopen his claim 
of entitlement to service connection for a back disorder, 
described as degenerative arthritis of the cervical and 
lumbar spine.  The veteran has appealed.  The Board notes 
that it has determined that the veteran's claim is more 
accurately characterized as a claim for "a back disorder, to 
include degenerative arthritis of the cervical and lumbar 
spine, with degenerative disc disease at L5-S1." 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court of Appeals reasoned that the regulation on 
point, 38 C.F.R. § 3.156(a), merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  In light of the recent ruling in Hodge, the U.S. 
Court of Appeals for Veterans Claims has concluded that Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1 (1998).

As an initial matter, the Board notes that the veteran 
submitted additional evidence subsequent to the case being 
transferred to the Board in September 1997, as well as the 
Board's December 1997 decision.  Some of this evidence was 
not of record at the time of the Board's December 1997 
decision and has not previously been considered by the RO.  
In this respect, regulations provide that any pertinent 
evidence submitted by the veteran or representative which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case 
(SSOC), unless this procedural right is waived by the 
appellant.  See 38 C.F.R. § 20.1304 (c) (1999) (emphasis 
added).  Although the veteran has not waived his procedural 
rights in this regard, the Board has determined that a remand 
for consideration of this report, and issuance of an SSOC, is 
not warranted.  Specifically, a review of this evidence shows 
that, to the extent that it is not duplicative, it primarily 
pertains to knee treatment, and none of it contains pertinent 
medical, or other evidence, on this issue at hand which could 
impact this claim.  This evidence is therefore not pertinent.  
Accordingly, the Board finds that the evidence received by it 
in September 1998, subsequent to the case being transferred 
to the Board in September 1997, and subsequent to the Board's 
December 1997 decision, is not pertinent evidence for which a 
remand is required under 38 C.F.R. § 20.1304 (c).    

The Board further finds that a remand is not required in 
order for the RO to consider the recent ruling in Hodge and 
issue a supplemental statement of the case.
In this regard, review of the statement of the case, issued 
in June 1997, shows that  the RO quoted the language of 38 
C.F.R. § 3.156 and, despite reference in the reasons and 
bases section to the "reasonable possibility of a change in 
the outcome" requirement invalidated by Hodge, ultimately 
found that the evidence submitted in connection with the 
current claim to reopen was merely "cumulative."  Inasmuch as 
(1) the RO provided the veteran with the correct legal 
standard for reopening a claim under 38 C.F.R. § 3.156 and 
(2) based its ultimate determination on a ground not 
invalidated by Hodge and for which he had been provided 
notice and opportunity to present evidence and argument, the 
veteran has not been prejudiced by adjudication of his appeal 
by the Board on the merits in this decision without first 
remanding the case to the RO for consideration of the recent 
ruling in Hodge and issuance of a supplemental statement of 
the case.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993); VAOPGCPREC 16-92, 57 Fed.Reg. 49,747 (1992)..

After reviewing the record from a longitudinal perspective, 
the Board finds that no new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a back disorder, to include 
degenerative arthritis of the cervical and lumbar spine, with 
degenerative disc disease at L5-S1.  When a claimant seeks to 
reopen a claim based upon additional evidence, VA must 
perform a three-step analysis.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  First, VA must determine whether 
the evidence is new and material under 38 C.F.R. § 3.156(a).  
Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  See 
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's May 1990 decision.

The RO denied the veteran's claim for a back disorder, 
described as degenerative arthritis of the cervical and 
lumbar spine, in May 1990.  In that decision, the RO 
apparently reopened the claim and denied it on the merits, 
determining that the evidence did not show that the veteran 
had other than an acute back condition during service, and 
that there was no medical evidence of a nexus between any 
current back disorder and his service, to include no evidence 
to support a grant service connection on a presumptive basis 
for arthritis. 

In November 1993, the veteran filed to reopen the claim.  The 
veteran essentially argues that he has presented new and 
material evidence to reopen his claim of entitlement to 
service connection for a back condition.  He further asserts 
that service connection is warranted for his back disorder 
because it began during service.  He essentially claims that 
he was treated on many occasions during service for back pain 
and that he has had recurrent back symptoms ever since.  

The evidence submitted since the RO's May 1990 decision 
includes VA outpatient, hospital and vocational 
rehabilitation records, a VA examination report, and 
statements and testimony from the veteran.  

The VA outpatient, hospital and vocational rehabilitation 
records, dated between November 1989 and October 1993, and 
September to November of 1995, include a discharge summary 
dated in January 1991, that includes a diagnosis of severe 
degenerative joint disease of L5-S1 by X-ray.  A VA 
outpatient record, dated in February 1994, shows that the 
assessment was low back pain that was probably 
musculoskeletal in origin.  A VA outpatient record, dated in 
May 1994, shows that the veteran wore a left knee brace 
secondary to a cerebrovascular accident (CVA) in 1991.  X-
rays revealed spondylolysis at L5, but no spondylolisthesis.  
The assessment was chronic low back pain.  In September 1995, 
the veteran received treatment for complaints of bilateral 
knee pain and low back pain.  The assessments included 
chronic low back pain.

The veteran was afforded a VA spine examination in July 1995.  
On examination, a mild dorsal kyphosis was found, with mild 
tenderness or the dorsal and lumbar spinal muscles.  X-rays 
revealed degenerative disc disease at L5-S1 without evidence 
of spondylosis.  The dorsal spine was normal.  The diagnosis 
was degenerative arthritis of the cervical and lumbar spines 
with mild limitation of range of motion, and mild dorsal 
kyphosis.

At his personal hearing in September 1996, the veteran 
essentially reported that he injured his left hip and leg 
during basic training, and that the only treatment he was 
provided was a lift for his shoe.  He stated that he injured 
his neck in 1959, when an armored personnel carrier that he 
was in hit a tree, knocking him unconscious.  He stated that 
his low back pain began after he was transferred to an 
artillery unit in 1960.  He asserted that he was in a motor 
vehicle accident at Ft. Knox in about 1960, while test 
driving a "mule," and that he was in a jeep accident in 
about 1962.  He said that his low back pain resolved after he 
was transferred out of the artillery, but that it recurred a 
few months after his separation from service.  His cervical 
pain began in the early 1980's.  In a letter, received by the 
RO in April 1996, the veteran appears to assert that his back 
disorder was the result of one hip being lower than the 
other, and that he was provided with an orthosis to correct 
this problem during his service.  He asserted that his back 
pain returned after the orthosis was taken away.

The Board finds that the recent medical evidence submitted in 
support of the veteran's claim is either not relevant to the 
issue at hand or cumulative of previously considered evidence 
in that it merely confirms that the veteran has a back 
disorder, to include degenerative arthritis of the cervical 
and lumbar spine, and degenerative disc disease of L5-S1, a 
finding of fact in the earlier final RO decision.  None the 
additional medical evidence in question suggests the 
contended causal link.  That is, the record continues to be 
devoid of any competent evidence that tends to show that the 
veteran currently has a back disorder, to include 
degenerative arthritis of the cervical and lumbar spine, with 
degenerative disc disease at L5-S1, that is etiologically 
related in any way to any incident of service, including an 
injury.  With regard to service connection for arthritis 
under the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309, none of the submitted medical evidence suggests that 
the veteran had arthritis of the spine which became manifest 
to a compensable degree within a year of separation from 
active duty service.

The Board has considered the veteran's statements and 
testimony, which were submitted in support of the argument 
that he has a current back disorder, to include degenerative 
arthritis of the cervical and lumbar spine, with degenerative 
disc disease at L5-S1, that was the result of his service.  
Some of his this evidence is essentially a repetition of 
contentions made when his claim was earlier denied; it is not 
new evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
The veteran did provide more detail concerning one of his 
alleged inservice injuries and claimed additional inservice 
neck and back trauma.  While this latter evidence is new, it 
is not material since it does not link any current back 
disability with active duty.  The veteran's lay assertions on 
medical diagnosis or causation do not constitute material 
evidence to reopen the previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Being a layman, the veteran 
is not competent to give a medical opinion on the etiology of 
his condition, or more precisely, a medical opinion on the 
question of whether there is a medical nexus between any 
current claimed condition and his service, which ended in 
1962.  The claims file does not contain any competent 
evidence that relates any present claimed condition to the 
veteran's service, or his asserted post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); Moray, supra.  In the absence of such evidence, the 
veteran's statements and testimony are not new and material 
evidence.  See Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).

Based on the foregoing, the Board finds that that the 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra.   The Board therefore 
concludes that the evidence submitted subsequent to the RO's 
May 1990 decision is not "new and material" as contemplated 
by 38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim for entitlement to service connection for a 
back disorder, to include degenerative arthritis of the 
cervical and lumbar spine, with degenerative disc disease at 
L5-S1.  As such, the RO's May 1990 denial of the claim 
remains final.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
The Board views it foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder, to include degenerative arthritis of the cervical 
and lumbar spine, with degenerative disc disease at L5-S1, 
the appeal is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
 


